Clark, J.:
The physician was competent to testify as to the nature of the wounds and to corroborate the prosecutor in that respect. The court was asked to charge that if the defendant was being severely choked by the prosecutor, so that his life was in danger, then this was “ being .pressed to the wall,” and the defendant would be not guilty. The court charged in lieu thereof that if the jury found that the defendant and the prosecutor both entered the fight willingly,- and during its progress the prosecutor seized the defendant by the throat so that he was under reasonable apprehension of receiving great bodily injury, and he cut the prosecutor to free himself, he would not be guilty, but that the jury must be the judges of the reasonableness of the apprehension of the defendant. The defendant has no ground to object to this substituted charge. Besides, in fact, there is no exception entered to this or any other part of the charge, and it is not really before us. Taylor v. Plummer, 105 N. C., 56.
The sentence of imprisonment for two years in jail, with leave to be worked on the public roads, is not an excessive punishment for the aggravated assault of which the *1270defendant was found guilty. State v. Pettie, 80 N. C., 367. The permission to work the defendant on the public roads is authorized by Acts 1887, Ch. 355; State v. Hicks, 101 N. C., 747; State v. Weathers, 98 N. C., 685.
No Error.